 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    VICTOR ORTEGA,                             Case No. 1:19-cv-00687-JLT (PC)
12                       Plaintiff,              ORDER TO SHOW CAUSE WHY THE CASE
                                                 SHOULD NOT BE DISMISSED BECAUSE OF
13            v.                                 PLAINTIFF’S UNTRUE ALLEGATION OF
                                                 POVERTY IN FILING FOR IN FORMA
14    DIAZ, et al.,                              PAUPERIS STATUS
15                       Defendants.             (Doc. 2)
16                                               21-DAY RESPONSE DEADLINE
17           Plaintiff filed this civil rights action along with a motion to proceed in forma pauperis.
18   (Doc. 2) He included a report of activity in his inmate trust account for the six months prior to
19   initiating this action with his in forma pauperis application. (Doc. 2.) That report indicates, over
20   the last six months, Plaintiff received an average of $235.62 per month. (Id.) In the six months
21   prior to filing suit, Plaintiff received income totaling $1,413.74. (Id.) That report also shows
22   that, in that same time Plaintiff spent nearly that entire sum at an average of $207.76 each month.
23   (Id.)
24           Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,
25   116 (9th Cir. 1965). While a party need not be completely destitute to proceed IFP, Adkins v. E.I.
26   DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “the same even-handed care must be
27   employed to assure that federal funds are not squandered to underwrite, at public expense, either

28   frivolous claims or the remonstrances of a suitor who is financially able, in whole or in material


                                                       1
 1   part, to pull his own oar.” Doe v. Educ. Enrichment Sys., No. 15cv2628-MMA (MDD), 2015

 2   U.S. Dist. LEXIS 173063, *2 (S.D. Cal. Dec. 30, 2015) (citing Temple v. Ellerthorpe, 586 F.

 3   Supp. 848, 850 (D.R.I. 1984)). A party need not be completely destitute to proceed in forma

 4   pauperis. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948). However,

 5   “[i]f an applicant has the wherewithal to pay court costs, or some part thereof, without depriving

 6   himself and his dependents (if any there be) of the necessities of life, then he should be required,

 7   in the First Circuit’s phrase, to ‘put his money where his mouth is.’” Williams v. Latins, 877 F.2d

 8   65 (9th Cir. 1989). The court is required to “dismiss the case at any time if the court determines

 9   the allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

10          In sum, to proceed in forma pauperis, a plaintiff need not demonstrate that he is

11   completely destitute, but his poverty must prevent him from paying the filing fee and providing

12   his dependents with the necessities of life. See Adkins v. E.I. DuPont de Nemours & Co., 335

13   U.S. 331, 339-40 (1948). A “‘showing of something more than mere hardship must be made.’”

14   Nastrom v. New Century Mortg. Corp., No. 11-cv-1998, 2011 WL 7031499, at *1 (E.D. Cal. Dec.

15   7, 2011) (quoting Martin v. Gulf States Utilities Co., 221 F.Supp. 757, 759 (W.D. La.1963)),

16   report and recommendation adopted by, 2012 WL 116563 (E.D. Cal. Jan.12, 2012). Plaintiff is

17   currently incarcerated. Thus, the State of California is paying for Plaintiff’s daily necessities and

18   Plaintiff is likely not responsible for providing the necessities of life to any dependents. Williams,

19   877 F.2d 65.

20          A district court is entitled to honor an inmate’s decision of other use of available funds
     which the inmate considered more worthwhile than payment of a federal court’s filing fee. See
21
     Olivares, at 112, (quoting Lumbert v. Illinois Department of Corrections, 827 F.2d 257, 260 (7th
22
     Cir. 1987) (Noting peanut and candy “comforts” purchased in the prison commissary; “If the
23
     inmate thinks a more worthwhile use of his funds would be to buy peanuts and candy ... than to
24
     file a civil rights suit, he has demonstrated an implied evaluation of the suit that the district court
25
     is entitled to honor.”).) Here, Plaintiff clearly prioritized his own purchases over the obligation to
26
     pay the filing fee in this action as he had several hundred dollars at his disposal in the months
27
     before he filed this action. Rather than pay the filing fee for this action, it appears Plaintiff spent
28


                                                        2
 1   it for his own comforts.

 2          The determination whether a party can proceed in forma pauperis is a “matter within the

 3   discretion of the trial court and in civil actions for damages should be allowed only in exceptional

 4   circumstances.” Weller v. Dickinson, 314 F.2d 598, 600 (9th Cir. 1963); see also Franklin v.

 5   Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“court permission to proceed in forma pauperis is

 6   itself a matter of privilege and not right; denial of in forma pauperis status does not violate the

 7   applicant’s right to due process”).

 8          Accordingly, within 21 days, the Court ORDERS Plaintiff to show cause why his in

 9   forma pauperis status should not be denied and this action dismissed without prejudice to refiling

10   with prepayment of the filing fee.

11
     IT IS SO ORDERED.
12

13      Dated:     May 22, 2019                                 /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       3
